Citation Nr: 1101765	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
special monthly compensation based on need for aid and 
attendance, calculated in the amount of $7,199.79, to include the 
question of whether the overpayment was created properly.     


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from March 1960 to May 
1962.  He also served on active duty for training (ACDUTRA) in 
June 1964.  

This appeal arises from an August 2006 decision by the Committee 
on Waivers and Compromises (Committee) located at the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Oakland, 
California.  By this decision, the Committee denied the Veteran's 
request for waiver of indebtedness to VA due to an overpayment of 
special monthly compensation benefits based on need for aid and 
attendance during VA hospitalization.  The Veteran subsequently 
filed a timely appeal.         

By an August 2009 action, the Board remanded this case for 
additional development.


FINDINGS OF FACT

1.  By a January 1966 rating action, the Veteran was granted a 
100 percent rating and special monthly compensation based on need 
for aid and attendance, on account of paraplegia with loss of use 
of both legs, and loss of anal and bladder sphincter control, 
under 38 U.S.C. § 314(o) (now 38 U.S.C.A. § 1114(o)), effective 
from October 11, 1965; in a February 1966 rating action, the 
effective date was changed to March 6, 1965.  

2.  In a Hospital Adjustments Audit, dated in October 2005, it 
was noted that the Veteran had been hospitalized at a VA Medical 
Center (VAMC) in Palo Alto, California, from August 26, 2004 to 
February 8, 2005.  

3.  The earliest notification in the claim file of the Veteran's 
hospitalization is from the Automated Medical Information 
Exchange (AMIE)/CAPRI, and was dated in October 2005; the Palo 
Alto VAMC did not timely inform the RO that the Veteran had been 
receiving care at U.S. Government expense.      

4.  In October 2005, the RO notified the Veteran that it was 
proposing to reduce his VA special monthly compensation benefits 
based on his VAMC hospitalization from August 2004 to February 
2005, and told him that he could reduce any potential overpayment 
by asking VA to adjust his payments immediately; the Veteran did 
not respond.

5.  In June 2006, the RO notified the Veteran that his 
compensation had been reduced and that an overpayment of benefits 
had been created.

6.  The overpayment of compensation benefits in the amount of 
$7,199.79 was solely the result of VA administrative error; the 
Veteran's actions did not contribute to the creation of the debt.


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$7,199.79, was based solely upon VA administrative error, such 
that the debt was not valid and the overpayment was not properly 
created.  38 U.S.C.A. §§ 1114 (a), 5112, 5302, 5313 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 1.911(c)(1), 1.956, 1.962, 3.500, 3.665 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters - Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  However, the VCAA 
notification procedures do not apply in waiver cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (holding that the duties 
specified in the VCAA are not applicable to requests for a waiver 
of overpayment). Chapter 53 of Title 38, United States Code 
(which governs waiver requests) contains its own notice 
provisions.  All evidence needed for an equitable determination 
in the instant appeal has been obtained; the Veteran is not 
prejudiced by the determination below.


II.  Factual Background

Historically, the record indicates the Veteran was involved in an 
automobile accident during a period of ACDUTRA in June 1964.  The 
accident resulted in a fracture dislocation of the vertebral 
column of the first vertebra of the lumbar spine with a spinal 
cord lesion, which resulted in paralysis of both lower 
extremities.    

By a January 1966 rating action, the Veteran was granted a 100 
percent rating and special monthly compensation based on need for 
aid and attendance, on account of paraplegia with loss of use of 
both legs, and loss of anal and bladder sphincter control, under 
38 U.S.C. § 314(o) (now 38 U.S.C.A. § 1114(o)), effective from 
October 11, 1965.  The Veteran was provided notice of the 
decision in a letter dated in January 1966.  In the letter, the 
Veteran was also informed that reduction would be made while he 
was hospitalized at government expense.        

In a February 1966 rating action, the effective date of the 
Veteran's 100 percent rating was changed to March 6, 1965.  

In a Hospital Adjustments Audit, dated in October 2005, it was 
noted that the Veteran had been hospitalized at the Palo Alto 
VAMC, from August 26, 2004 to February 8, 2005.  In regard to the 
question as to whether there was an AMIE/CAPRI of the 
hospitalization in the Veteran's claims folder, the response was 
"yes."  In response to the question as to whether there was 
other evidence in the claims folder of the Veteran's 
hospitalization, the response was "no."  In this regard, the 
Board observes that the earliest notification in the claims file 
of the Veteran's hospitalization is from the AIME/CAPRI system 
and was dated in October 2005, the time of the audit and over 
eight months after the Veteran's discharge from the hospital.  
There is no evidence of record prior to October 2005 which shows 
that the Palo Alto VAMC informed the RO that the Veteran had been 
receiving care at U.S. Government expense.   

In a letter to the Veteran, dated in October 2005, the RO 
notified the Veteran that it had received information that he had 
been hospitalized at the Palo Alto VAMC from August 26, 2004 to 
February 8, 2005.  In this regard, the RO proposed reducing the 
Veteran's special monthly aid and attendance allowance effective 
from December 1, 2004, since his care had continued for more than 
one full calendar month.  The RO also notified the Veteran that 
the adjustment would result in an overpayment of benefits.  The 
RO stated that they would continue to pay the Veteran the full 
amount of benefits for the next 60 days to allow him time to 
respond with evidence that the proposed adjustment should not 
occur.  If he did not submit any evidence within 60 days, VA 
indicated that they would make their final determination at the 
end of the 60-day period and adjust his award.  The Veteran did 
not respond to the October 2005 letter.

By a letter to the Veteran, dated in June 2006, the RO noted that 
the Veteran had been hospitalized at the Palo Alto VAMC from 
August 26, 2004 to February 8, 2005.  According to the RO, the 
law required them to reduce his benefits after one full calendar 
month of treatment at VA expense.  Thus, in accordance with the 
October 2005 proposal, the Veteran's benefits were being reduced 
effective October 1, 2004.  The RO noted that the Veteran's 
benefits would be restored at the full rate of compensation to 
which he was entitled effective from February 8, 2005, the date 
of his discharge from the VAMC.  According to the RO, the 
adjustment resulted in an overpayment of benefits which had been 
paid to the Veteran.  The RO notified the Veteran that he would 
be informed of the exact amount of the overpayment and given 
information about repayment options.  

A July 2006 computer printout indicates that the Veteran was 
notified that he had an overpayment debt of $7,199.79.       

In a letter dated in January 2006, the Veteran's representative, 
Paralyzed Veterans of America (PVA), requested a waiver of the 
Veteran's overpayment of $7,199.79.    

In an August 2006 decision, the Committee denied the Veteran's 
request for waiver of indebtedness to VA due to an overpayment of 
special monthly compensation benefits based on need for aid and 
attendance during VA hospitalization.     

In August 2006, the RO received a statement from the Veteran's 
representative that the Veteran was in disagreement with an 
October 2005 proposal to reduce his benefits and the debt created 
by the proposed reduction.  The Veteran's representative argued 
that the Veteran should not be liable for an overpayment because 
sole VA administrative error had caused the erroneous award.  The 
statement was accepted as a notice of disagreement (NOD) to the 
August 2006 decision denying the Veteran's request for waiver of 
indebtedness to VA, and a statement of the case was issued in 
April 2007.  Later that month, the Veteran submitted a timely 
substantive appeal (VA Form 9).          


III.  Legal Criteria and Analysis

Validity of the Debt

The Veteran and his representative argue that the overpayment 
with which the Veteran has been charged was solely the fault of 
VA administrative error and that the overpayment was created 
improperly.

The Court of Appeals for Veterans' Claims (Court) has held that, 
when the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a decision 
on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c), 
VAOPGCPREC 6-98 (Apr. 24, 1998).

In order for the Board to determine whether the overpayment was 
created properly, it must be established that the Veteran was not 
entitled legally to the benefits in question; if there was no 
legal entitlement, it must then be shown that VA was responsible 
solely for the Veteran being paid benefits erroneously.  When an 
overpayment has been made by reason of an erroneous award based 
solely upon administrative error, the reduction of that award 
cannot be made retroactive to form an overpayment of debt owed to 
VA from the recipient of the erroneous award.  38 U.S.C.A. § 
5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 
495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 
20 Vet. App. 506 (2000).

Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, misunderstanding 
of controlling regulations or instructions, or misapplication of 
law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative 
error, however, may be found to occur only in cases where the 
veteran neither had knowledge of, nor should have been aware of, 
the erroneous award.  Further, such error contemplates that 
neither the veteran's actions nor his failure to act contributed 
to payment pursuant to an erroneous award.  38 U.S.C.A. § 
5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 
Vet. App. 171 (1997) (finding that sole administrative error is 
not present if the payee knew, or should have known, that the 
payments were erroneous). 

The record reflects the Veteran was receiving a 100 percent 
rating and special monthly compensation based on need for aid and 
attendance, on account of paraplegia with loss of use of both 
legs, and loss of anal and bladder sphincter control under 
38 U.S.C.A. § 1114(o).  Relevant law and regulations provide 
that, when a veteran receiving such benefits is hospitalized at 
U.S. government expense, the additional allowance authorized by 
38 U.S.C.A. § 1114(o) will be discontinued effective the last day 
of the month following the month in which the veteran was 
hospitalized.  38 U.S.C.A. § 5503; 38 C.F.R. §§ 3.501(b), 
3.552(b)(1).  The record clearly shows that the Veteran was 
hospitalized at the Palo Alto VAMC from August 26, 2004 to 
February 8, 2005.  This care at U.S. Government expense supports 
that he was not entitled legally to receive his special monthly 
compensation benefits based on need for aid and attendance under 
§ 1114(o) as of September 30, 2004, the last day of the month 
following the month in which he was hospitalized.  38 C.F.R. § 
3.501(b), 3.552(b)(1).  In order for the Board to conclude that 
the overpayment of benefits under § 1114(o) for the remainder of 
the Veteran's hospitalization after September 30, 2004, was 
created improperly, it must find that it was based on sole 
administrative error and that the Veteran did not contribute to 
the creation of the debt.

The Board concludes that the debt in the amount of $7,199.79 was 
due to sole VA administrative error and that the aforementioned 
debt was created improperly.  Specifically, the Board finds that 
the Palo Alto VAMC committed error by not notifying the RO prior 
to the October 2005 audit that the Veteran had been under VA care 
since August 26, 2004.  VA procedure provides for both electronic 
(AMIE/CAPRI) and paper methods through which a VAMC is required 
to notify a RO of any patient status change.  VA ADJUDICATION 
PROCEDURE MANUAL M21-1MR, pt. III, subpt. v, ch. 6, § A (2010).  
If the VAMC had used one of these methods to notify the RO of the 
Veteran's VA care in a timely manner, then the RO would have been 
able to reduce his payments sooner and prevent any substantial 
overpayment of benefits.  Notably, the Court also has held that 
the RO has constructive knowledge of documents generated by a 
VAMC.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, it 
is VA's burden to be aware that a veteran is under its care and 
that action may be necessary to adjust benefits as a result.  VA 
procedures and regulation do not contemplate that the veteran 
shares any burden in notifying the RO when he or she is 
hospitalized at a VA facility.

The Board recognizes the Veteran was notified in the January 1966 
award letter that reduction would be made while he was 
hospitalized at government expense.  However, this notification 
occurred over 44 years prior to when he was hospitalized in 2004 
at the age of 66.  Hence, it would be unreasonable to expect that 
the Veteran would remember that he was not entitled to his 
special monthly compensation benefits whenever he was maintained 
by the U.S. Government.  In addition, even if the Veteran was 
aware that he was not entitled to his special monthly 
compensation benefits while he was hospitalized at the VA, he 
still would not have been expected to believe that he was under a 
duty to notify VA that he was being hospitalized since VA 
procedures and regulation do not place such a burden on the 
Veteran.

Based on this evidence, the Board concludes that the Veteran did 
not have actual knowledge and could not have been expected to 
know that he was receiving his special monthly compensation 
benefits based on need for aid and attendance erroneously because 
of his admission to VA care in August 2004.  Until the Veteran 
was notified in October 2005 that his hospitalization required a 
reduction in his benefits, it was sole VA administrative error 
that he continued to be paid his special monthly compensation 
benefits when he was not entitled to them legally.  Accordingly, 
the Board finds that the overpayment was solely the result of VA 
administrative error, and that the debt in the amount of 
$7,199.79 therefore was not properly created and cannot legally 
be charged to the Veteran.  Erickson v. West, 13 Vet. App. 495 
(2000) (holding that when an overpayment has been made by reason 
of an erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the erroneous 
award).

In view of the finding that the overpayment resulted solely as a 
result of VA administrative error, the Board finds that the RO's 
decision to attempt to recover the $7,199.79 was improper and 
that the debt is not a valid debt to VA.  38 U.S.C.A. § 5112(b) 
(9), (10) (West 2002 & Supp. 2010); 38 C.F.R. § 3.500(b)(2) 
(2010); Jordan v. Brown, 10 Vet. App. 171 (1997).     

Statutory Bars to Waiver of Recovery of Overpayment

Under 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963, a finding of 
fraud, misrepresentation, or bad faith precludes waiver of 
recovery of an overpayment. The Committee's August 2006 waiver 
denial concluded that the facts in this case did not show the 
presence of fraud, misrepresentation, or bad faith.  The Board 
concurs with the Committee's conclusion regarding the absence of 
fraud, misrepresentation, or bad faith in this case.  The 
Veteran's actions (or inaction) once he was notified he had been 
receiving benefits erroneously were, at most, negligent in 
character, and not intentional acts that would constitute one of 
the statutory bars to recovery.  Accordingly, there is no 
statutory bar to waiver of recovery of the improperly created 
overpayment of $7,199.79.  





ORDER

The overpayment of VA special monthly compensation based on need 
for aid and attendance, calculated in the amount of $7,199.79, 
was not properly created and is not a valid debt.      



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


